Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Office Action is in response to a communication made on 04/07/2021.
	Claims 1-37 are pending in this Office Action.
	Claims 1, 4, 7, 8, 11, 22, 23, and 26 are currently amended.

Elected Invention Allowable, Rejoinder of All Previously Withdrawn Claims
Claims 1-37 allowable. Claims 6-16, 22-31 and 37, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species 1 and Species 2, as set forth in the Office action mailed on 11/12/2019, is hereby withdrawn and claim 6-16, 22-31 and 37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 (i.e. 16/742,983) are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Postolski, Reg. 67,547 on 07/21/2021.


1.	(Previously Presented) A system for assigning client requests to one or more computer-implemented servers, the system comprising: 
at least one client coupled to at least one router, wherein each client of the at least one client includes a processor configured to analyze inputted data; 
the at least one router configured to assign requests input through the at least one client to the one or more computer-implemented servers;
at least one processor having a memory, the memory having computer readable instructions stored thereon that, when executed by the at least one processor, enables the storing of the requests; and 
the one or more computer-implemented servers configured to: 
store the inputted data as a graph comprising nodes interconnected via one type of linkage, 
wherein the nodes represent datums, 
wherein each knowledge element is a katum, and
wherein the katum is a datum having an attached primitive data type object;
receive, from the at least one router, the requests input through the at least one client; and
perform tasks indicated by the requests by deducing inferences from the graph in near-real time to identify new datums.
2. 	(Previously Presented) The system as recited in claim 1, wherein each of the datums is an element of data.3. 	(Previously Presented) The system as recited in claim 2, 
wherein each of the datums is defined by its connection to one or more other nodes in the graph, and 
wherein each connection flows in a same direction.4. 	(Currently Amended) The system as recited in claim [[4]] 1, 
wherein the graph is a directed acyclic graph, and 
wherein the directed acyclic graph is in a transitive reduction form.5.	 (Previously Presented) The system as recited in claim 1, 
wherein each knowledge element is stored in the one or more computer-implemented servers as a directed acyclic graph of interconnected datums, and
wherein each of the datums is defined by its connection to one or more other nodes in the directed acyclic graph.6. 	(Original) The system as recited in claim 1, 
wherein the processor further includes at least one logger, 
wherein the at least one logger includes a storage medium and is configured to store the requests.7. 	(Currently Amended) The system as recited in claim 1, wherein each of the at least one router routers of the at least one router at least one router is 
wherein the primary server is configured to validate the tell request, and 
wherein the primary router, once the tell request is validated, is configured to route the tell request to the one or more computer-implemented servers.17. 	(Previously Presented) A method for assigning client requests to one or more computer-implemented servers, the method comprising: 
receiving, from at least one client coupled to at least one router, at least one request, wherein each client of the at least one client includes a processor configured to analyze inputted data; 
assigning, using the at least one router, the at least one request to one or more computer-implemented servers; 
storing, in a memory of the processor, the at least one request; 
storing, using the one or more computer-implemented servers, the inputted data as a graph comprising nodes interconnected via one type of linkage, 
wherein the nodes represent datums, 
wherein each knowledge element is a katum, and
wherein the katum is a datum having an attached primitive data type object;
receiving, by the one or more computer-implemented servers and from the at least one router, the at least one request input through the at least one client; and
performing, using the one or more computer-implemented servers, tasks indicated by the at least one request assigned to each of the one or more computer-implemented servers by deducing inferences from the graph in near-real time to identify new datums.18. 	(Previously Presented) The method as recited in claim 17, wherein each of the datums is an element of data.19. 	(Previously Presented) The method as recited in claim 17, 
wherein each of the datums is defined by its connection to one or more other nodes in the graph, and 
wherein each connection flows in a same direction.20. 	(Original) The method as recited in claim 17, wherein the graph is an directed acyclic graph.21. 	(Previously Presented) The method as recited in claim 17, wherein the graph is a directed acyclic graph, and wherein each of the datums is defined by its connection to one or more other nodes in the directed acyclic graph.22. 	(Currently Amended) The method as recited in claim 17, wherein each of the at least one router 
designating one of the routers of the at least one router 
programming each of the one or more computer-implemented servers is to receive requests only from the primary router.25.	(Original) The method as recited in claim 24, further comprising, if an error is found with the primary router, selecting, using the at least one client, a new primary router, and wherein the one or more computer-implemented servers become programmed to receive requests only from the new primary router.at least one router is 
designating a first computer-implemented server in the list of servers as a primary server.30. 	(Original) The method as recited in claim 29, further comprising routing, using the primary router, a tell request to the primary server first.31. 	(Original) The method as recited in claim 30, further comprising: 
validating, using the primary server, the tell request; and once the tell request is validated, routing, using the primary router, the tell request to the one or more computer-implemented servers.32. 	(Previously Presented) A system for assigning client requests to one or more computer-implemented servers, the system comprising: 
at least one client coupled to the one or more computer-implemented servers, wherein each client of the at least one client includes a processor configured to analyze inputted data, and wherein each of the at least one client is configured to assign requests to the one or more computer-implemented servers; 

the one or more computer-implemented servers being configured to: 
store the inputted data as a graph comprising nodes interconnected via one type of linkage, 
wherein the nodes represent datums, 
wherein each knowledge element is a katum, and
wherein the katum is a datum having an attached primitive data type object,
receive, from the at least one client, the requests; and
perform tasks indicated by the requests by deducing inferences from the graph in near-real time to identify new datums.

33. 	(Previously Presented) The system as recited in claim 32, wherein each of the datums is an element of data.34. 	(Previously Presented) The system as recited in claim 33, 
wherein each of the datums is defined by its connection to one or more other nodes in the graph, and 
wherein each connection flows in a same direction.35. 	(Previously Presented) The system as recited in claim 34, wherein the graph is a directed acyclic graph in a transitive reduction form.36. 	(Previously Presented) The system as recited in claim 32, 
wherein the graph is a directed acyclic graph, and

wherein the processor further includes at least one logger, 
wherein the at least one logger includes a storage medium and is configured to store the requests.


Allowable Subject Matter
Claims 1-37 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 13-20, filed 04/07/2021, have been fully considered and are persuasive.  Therefore, the 35 USC 103 rejection has been withdrawn.
 The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 04/07/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Mishra, in view of Lin, Isard and Liu teach various aspects of assigning requests and storing inputted data through use of directed graph, however the combination of references do not teach the claim limitations as a whole.
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1-37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458